
	
		I
		112th CONGRESS
		2d Session
		H. R. 6529
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, with respect to
		  disclosures to governments by communications-related service providers of
		  certain information consisting of or relating to communications, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 ECPA 2.0 Act of
			 2012.
		2.Warrant required
			 for contents of communications
			(a)Compelled
			 disclosure of communication contents
				(1)In
			 generalSection 2703 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking in Electronic
			 Storage in the subsection header;
						(ii)by
			 inserting or remote computing service in the first sentence
			 after electronic communication service;
						(iii)by
			 striking that is in electronic storage in an electronic communications
			 system for one hundred and eighty days or less, and inserting
			 that is stored, held, or maintained by that service,; and
						(iv)by
			 striking the final sentence and inserting Within three days after a
			 governmental entity receives such contents from a service provider pursuant to
			 this subsection, the governmental entity shall serve upon, or deliver by
			 registered or first-class mail, or other means reasonably calculated to be
			 effective as specified by the court issuing the warrant to the subscriber,
			 customer, or user a copy of the warrant and a notice that includes the
			 information referenced in section 2705(a)(4)(A) and (B)(i), except that delayed
			 notice may be provided pursuant to section 2705 of this title.;
			 and
						(B)by striking
			 subsection (b).
					(2)Conforming
			 amendmentSection 2703(d) of title 18, United States Code, is
			 amended by striking (b) or.
				(b)Voluntary
			 disclosure of communication contents
				(1)In
			 generalSection 2702(a)(3) of title 18, United States Code, is
			 amended—
					(A)by inserting
			 to any governmental entity the contents of communication covered by
			 subsection (a) of section 2703 or any after
			 divulge;
					(B)by inserting
			 or user after customer; and
					(C)by striking
			 (not including the contents of communications covered by paragraph (1)
			 or (2)).
					(2)Conforming
			 amendmentsSection 2705 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a)(1)—
						(i)in
			 the subsection heading, by striking 2703(b) and inserting
			 2703(a);
						(ii)in
			 subparagraph (A), by striking court order each place it appears
			 and inserting warrant;
						(iii)in
			 subparagraph (A), by striking 2703(b) and inserting
			 2703(a); and
						(iv)by
			 striking subparagraph (B);
						(B)by striking
			 subsection (a)(3);
					(C)in subsection
			 (a)(4), by striking or by certification by a governmental entity, but
			 only in accordance with subsection (b) of this section.;
					(D)in subsection
			 (a)(5)—
						(i)by
			 inserting after first-class mail, the following: or other
			 means reasonably calculated to be effective as specified by the court issuing
			 the warrant;
						(ii)by
			 striking the process or request and replacing it with
			 warrant; and
						(iii)in
			 subsection (5)(A)(iii), by striking governmental entity or and
			 certification or;
						(E)by striking
			 subsection (a)(6); and
					(F)in subsection
			 (b)—
						(i)by
			 striking when it is not required to notify the subscriber or customer
			 under section 2703(b)(1), or; and
						(ii)by
			 striking subpoena or court order each place it appears.
						3.Geolocation
			 information protection
			(a)Protection of
			 geolocation information
				(1)In
			 generalPart 1 of title 18,
			 United States Code, is amended by inserting after chapter 119 the
			 following:
					
						120Geolocation
				information
							
								Sec. 
								2601. Definitions.
								2602. Interception and disclosure of geolocation
				  information.
								2603. Prohibition of use as evidence of acquired geolocation
				  information.
								2604. Emergency situation exception.
								2605. Recovery of civil damages authorized.
							
							2601.DefinitionsIn this chapter:
								(1)Electronic
				communication serviceThe term electronic communication
				service has the meaning given that term in section 2510.
								(2)Electronic
				surveillanceThe term electronic surveillance has
				the meaning given that term in section 101 of the Foreign Intelligence
				Surveillance Act of 1978 (50 U.S.C. 1801).
								(3)Geolocation
				informationThe term
				geolocation information means, with respect to an individual, any
				information that is not the content of a communication, concerning the location
				of a wireless communication device or tracking device (as that term is defined
				section 3117) that, in whole or in part, is generated by or derived from the
				operation of that device and that could be used to determine or infer
				information regarding the present, prospective, or historical location of the
				individual.
								(4)Geolocation
				information serviceThe term geolocation information
				service means the provision of a global positioning service or other
				mapping, locational, or directional information service to the public, or to
				such class of users as to be effectively available to the public, by or through
				the operation of any wireless communication device.
								(5)Governmental
				entityThe term governmental entity means any
				employee or agent of the United States, or any State or political subdivision
				thereof.
								(6)InterceptThe
				term intercept means the acquisition of geolocation information
				through the use of any electronic, mechanical, or other device.
								(7)Investigative or
				law enforcement officerThe term investigative or law
				enforcement officer means any officer of the United States or of a State
				or political subdivision thereof, who is empowered by law to conduct
				investigations of, or to make arrests for, offenses enumerated in this chapter,
				and any attorney authorized by law to prosecute or participate in the
				prosecution of such offenses.
								(8)Remote computing
				serviceThe term remote
				computing service has the meaning given that term in section
				2711.
								(9)StateThe
				term State means any State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, and any territory or possession of
				the United States.
								(10)Wireless
				communication deviceThe term wireless communication
				device means any device that enables access to, or use of, an electronic
				communication system or service, remote computing service, or geolocation
				information service, if that device utilizes a radio or other wireless
				connection to access such system or service, including any mobile telephone,
				global positioning system receiving device, mobile computer, or other similar
				or successor device.
								(11)Covered
				serviceThe term
				covered services means electronic communication service, remote
				computing service, or of geolocation information service.
								2602.Interception
				and disclosure of geolocation information
								(a)In
				generalExcept as otherwise specifically provided in this
				chapter, it shall be unlawful for any governmental entity to—
									(1)intentionally
				intercept, endeavor to intercept, or procure any other person to intercept or
				endeavor to intercept, geolocation information pertaining to an
				individual;
									(2)intentionally
				disclose, or endeavor to disclose, to any person geolocation information
				pertaining to an individual, knowing or having reason to know that the
				information was obtained through the interception of such information in
				violation of this subsection;
									(3)intentionally use,
				or endeavor to use, any geolocation information, knowing or having reason to
				know that the information was obtained through the interception of such
				information in violation of this subsection; or
									(4)(A)intentionally disclose,
				or endeavor to disclose, to any person the geolocation information pertaining
				to an individual intercepted by means authorized by subsections (b) through
				(f), except as provided in such subsections;
										(B)knowing or having reason to know that
				the information was obtained through the interception of such information in
				connection with a criminal investigation;
										(C)having obtained or received the
				information in connection with a criminal investigation; and
										(D)with intent to improperly obstruct,
				impede, or interfere with a duly authorized criminal investigation.
										(b)Exception for
				conducting foreign intelligence surveillanceNotwithstanding any other provision of this
				chapter, it shall not be unlawful for an officer, employee, or agent of the
				United States in the normal course of the official duty of the officer,
				employee, or agent to conduct electronic surveillance, as authorized by the
				Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
								(c)Exception for
				consent
									(1)In
				generalIt shall not be unlawful under this chapter to intercept
				geolocation information pertaining to an individual if such individual has
				given prior consent to such interception unless such information is intercepted
				for the purpose of committing any criminal or tortious act in violation of the
				Constitution or laws of the United States or of any State.
									(2)ChildrenThe
				exception in paragraph (1) permits a parent or legal guardian of a child to
				give consent to intercept geolocation information.
									(d)Exception for
				public informationIt shall not be unlawful under this chapter to
				intercept or access geolocation information relating to an individual through
				any system that is configured so that such information is readily accessible to
				the general public.
								(e)Exception for
				emergency informationIt shall not be unlawful under this chapter
				for any investigative or law enforcement officer or other emergency responder
				to intercept or access geolocation information relating to an individual if
				such information is used—
									(1)to respond to a
				request made by such individual for assistance; or
									(2)in circumstances
				in which it is reasonable to believe that the life or safety of the individual
				is threatened, to assist the individual.
									(f)Exception for
				warrant
									(1)DefinitionsIn
				this subsection:
										(A)Court of
				competent jurisdictionThe term court of competent
				jurisdiction includes—
											(i)any district court
				of the United States (including a magistrate judge of such a court) or any
				United States court of appeals that—
												(I)has jurisdiction
				over the offense being investigated;
												(II)is in or for a
				district in which the provider of a geolocation information service is located
				or in which the geolocation information is stored; or
												(III)is acting on a
				request for foreign assistance pursuant to section 3512 of this title;
				or
												(ii)a
				court of general criminal jurisdiction of a State authorized by the law of that
				State to issue search warrants.
											(B)Governmental
				entityThe term governmental entity means a
				department or agency of the United States or any State or political subdivision
				thereof.
										(2)WarrantA governmental entity may intercept
				geolocation information or require the disclosure by a provider of covered
				services of geolocation information only pursuant to a warrant issued using the
				procedures described in the Federal Rules of Criminal Procedure (or, in the
				case of a State court, issued using State warrant procedures) by a court of
				competent jurisdiction, or as otherwise provided in this chapter or the Foreign
				Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
									(g)Prohibition on
				divulging geolocation information
									(1)In
				generalExcept as provided in
				paragraph (2), a person providing covered services shall not intentionally
				divulge to any governmental entity geolocation information pertaining to an
				individual.
									(2)ExceptionsA person providing covered services may
				divulge geolocation information—
										(A)as otherwise
				authorized in subsections (b) through (f);
										(B)with the lawful
				consent of such individual;
										(C)as permitted under section 222(d)(4) of the
				Communications Act of 1934 (47 U.S.C. 222(d)(4)); or
										(D)which was
				inadvertently obtained by the service provider and which appears to pertain to
				the commission of a crime, if such divulgence is made to a law enforcement
				agency.
										2603.Prohibition of
				use as evidence of acquired geolocation informationIf any geolocation information has been
				intercepted, used, or disclosed in violation of this chapter, no part of such
				information and no evidence derived therefrom may be received in evidence in
				any trial, hearing, or other proceeding in or before any court, grand jury,
				department, officer, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or a political subdivision thereof,
				except in a civil action to obtain relief for a violation of this
				chapter.
							2604.Emergency
				situation exception
								(a)Emergency
				situation exceptionNotwithstanding any other provision of this
				chapter, any investigative or law enforcement officer, specially designated by
				the Attorney General, the Deputy Attorney General, the Associate Attorney
				General, or by the principal prosecuting attorney of any State or subdivision
				thereof acting pursuant to a statute of that State, may intercept geolocation
				information if—
									(1)such officer
				reasonably determines that an emergency situation exists that—
										(A)involves—
											(i)immediate danger
				of death or serious physical injury to any individual;
											(ii)conspiratorial
				activities threatening the national security interest; or
											(iii)conspiratorial
				activities characteristic of organized crime; and
											(B)requires
				geolocation information be intercepted before an order authorizing such
				interception can, with due diligence, be obtained;
										(2)there are grounds
				upon which an order could be entered to authorize such interception; and
									(3)an application for
				an order approving such interception is made within 48 hours after the
				interception has occurred or begins to occur.
									(b)Failure To
				obtain court order
									(1)Termination of
				acquisitionIn the absence of an order, an interception of
				geolocation information carried out under subsection (a) shall immediately
				terminate when the information sought is obtained or when the application for
				the order is denied, whichever is earlier.
									(2)Prohibition on
				use as evidenceIn the event such application for approval is
				denied, the geolocation information shall be treated as having been obtained in
				violation of this chapter and an inventory shall be served on each individual
				who is reasonably able to be contacted and to whom any such geolocation
				information pertains.
									2605.Recovery of
				civil damages authorized
								(a)In
				generalAny individual whose
				geolocation information is intercepted, disclosed, or intentionally used in
				violation of this chapter may in a civil action recover from the person, other
				than the United States, which engaged in that violation such relief as may be
				appropriate.
								(b)ReliefIn an action under this section,
				appropriate relief includes—
									(1)such preliminary
				and other equitable or declaratory relief as may be appropriate;
									(2)damages under
				subsection (c) and punitive damages in appropriate cases; and
									(3)a reasonable
				attorney's fee and other litigation costs reasonably incurred.
									(c)Computation of
				damagesThe court may assess
				as damages under this section whichever is the greater of—
									(1)the sum of the
				actual damages suffered by the plaintiff and any profits made by the violator
				as a result of the violation; or
									(2)statutory damages
				of whichever is the greater of $100 a day for each day of violation or
				$10,000.
									(d)DefenseIt is a defense against any civil action to
				obtain relief for a violation of this chapter that the defendant acted in a
				good faith reliance on—
									(1)a court warrant or
				order, a grand jury subpoena, a legislative authorization, or a statutory
				authorization;
									(2)a request of an
				investigative or law enforcement officer under section 2604; or
									(3)a good-faith
				determination that an exception under section 2602 permitted the conduct
				complained of.
									(e)LimitationA
				civil action under this section may not be commenced later than two years after
				the date upon which the claimant first has a reasonable opportunity to discover
				the violation.
								(f)Administrative
				disciplineIf a court or appropriate department or agency
				determines that the United States or any of its departments or agencies has
				violated any provision of this chapter, and the court or appropriate department
				or agency finds that the circumstances surrounding the violation raise serious
				questions about whether or not an officer or employee of the United States
				acted willfully or intentionally with respect to the violation, the department
				or agency shall, upon receipt of a true and correct copy of the decision and
				findings of the court or appropriate department or agency promptly initiate a
				proceeding to determine whether disciplinary action against the officer or
				employee is warranted. If the head of the department or agency involved
				determines that disciplinary action is not warranted, such head shall notify
				the Inspector General with jurisdiction over the department or agency concerned
				and shall provide the Inspector General with the reasons for such
				determination.
								(g)Improper
				disclosure is violationAny willful disclosure or use by an
				investigative or law enforcement officer or governmental entity of information
				beyond the extent permitted by this chapter is a violation of this chapter for
				purposes of this
				section.
								.
				(2)Clerical
			 amendmentThe table of chapters for part 1 of title 18, United
			 States Code, is amended by inserting after the item relating to chapter 119 the
			 following:
					
						
							120.
				  Geolocation
				  information2601
						
						.
				(3)Conforming
			 amendmentsSection 3512(a) of title 18, United States Code, is
			 amended—
					(A)in paragraph
			 (2)—
						(i)by
			 redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and
			 (E), respectively; and
						(ii)by
			 inserting after subparagraph (A) the following:
							
								(B)a warrant or order
				for geolocation information or records related thereto, as provided under
				section 2602 of this
				title;
								.
						(b)Requirement for
			 search warrants To acquire geolocation informationRule 41(a) of
			 the Federal Rules of Criminal Procedure is amended—
				(1)in paragraph
			 (2)(A), by striking the period at the end and inserting a comma and
			 including geolocation information.; and
				(2)by adding at the
			 end the following:
					
						(F)Geolocation
				information has the meaning given that term in section 2601 of title 18,
				United States
				Code.
						.
				(c)Fraud and
			 related activity in connection with obtaining geolocation information
				(1)Criminal
			 violationSection 1039(h) of
			 title 18, United States Code, is amended—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking and at the end;
						(ii)in
			 subparagraph (B), by striking the period at the end and inserting a semicolon
			 and and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(C)includes any
				geolocation information
				service.
								;
						(B)by redesignating
			 paragraph (4) as paragraph (5); and
					(C)by inserting after
			 paragraph (3) the following:
						
							(4)Geolocation
				information serviceThe term geolocation information
				service has the meaning given that term in section
				2601.
							.
					(2)Conforming
			 amendments
					(A)Definition
			 amendmentsSection 1039(h)(1) of title 18, United States Code, is
			 amended—
						(i)in
			 the paragraph heading, by inserting or GPS after phone; and
						(ii)in
			 the matter preceding subparagraph (A), by inserting or GPS after
			 phone.
						(B)Conforming
			 amendmentsSection 1039 of title 18, United States Code, is
			 amended—
						(i)in
			 the section heading by inserting or GPS after phone;
						(ii)in
			 subsection (a)—
							(I)in the matter
			 preceding paragraph (1), by inserting or GPS after
			 phone; and
							(II)in paragraph (4),
			 by inserting or GPS after phone;
							(iii)in
			 subsection (b)—
							(I)in the subsection
			 heading, by inserting or
			 GPS after Phone;
							(II)in paragraph (1),
			 by inserting or GPS after phone both places that
			 term appears; and
							(III)in paragraph
			 (2), by inserting or GPS after phone; and
							(iv)in
			 subsection (c)—
							(I)in the subsection
			 heading, by inserting or
			 GPS after Phone;
							(II)in paragraph (1),
			 by inserting or GPS after phone both places that
			 term appears; and
							(III)in paragraph
			 (2), by inserting or GPS after phone.
							(C)Clerical
			 AmendmentThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by striking
			 the item relating to section 1039 and inserting the following:
						
							
								1039. Fraud and related activity in
				connection with obtaining confidential phone or GPS records information of a
				covered
				entity.
							
							.
					(3)Sentencing
			 guidelines
					(A)Review and
			 AmendmentNot later than 180 days after the date of enactment of
			 this Act, the United States Sentencing Commission, pursuant to its authority
			 under section 994 of title 28, United States Code, and in accordance with this
			 subsection, shall review and, if appropriate, amend the Federal sentencing
			 guidelines and policy statements applicable to persons convicted of any offense
			 under section 1039 of title 18, United States Code, as amended by this
			 subsection.
					(B)AuthorizationThe
			 United States Sentencing Commission may amend the Federal sentencing guidelines
			 in accordance with the procedures set forth in section 21(a) of the Sentencing
			 Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had
			 not expired.
					(d)Statement of
			 exclusive means of acquiring geolocation information
				(1)In
			 generalNo person may acquire
			 the geolocation information of a person for protective activities or law
			 enforcement or intelligence purposes except pursuant to a warrant issued
			 pursuant to rule 41 of the Federal Rules of Criminal Procedure, as amended by
			 subsection (b), or the amendments made by this section, or the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
				(2)Geolocation
			 information definedIn this subsection, the term
			 geolocation information has the meaning given that term in section
			 2601 of title 18, United States Code, as amended by subsection (a).
				4.Strengthened
			 requirements for orders for trap and trace devices
			(a)Section 3122(b) of
			 title 18, United States Code, is amended by striking paragraph (2) and
			 inserting a statement of facts relied upon by the applicant to justify
			 issuance of an order.
			(b)Section 3123(a)(1)
			 of title 18, United States Code, is amended—
				(1)by striking
			 shall and inserting may;
				(2)by striking
			 the attorney for the government has certified to the court and
			 inserting the application establishes specific and articulable facts
			 showing reasonable grounds to believe that; and
				(3)by inserting
			 and material after relevant.
				5.Prohibitions of
			 bulk subpoenasSection
			 2703(c)(2) of title 18, United States Code, is amended by striking of a
			 subscriber to or customer and all that follows and inserting of
			 a subscriber to or customer or user of such a service when the governmental
			 entity uses any means available under paragraph (1) or uses an administrative
			 subpoena authorized by a Federal or State statute or a Federal or State grand
			 jury or trial subpoena specifying the particular subscriber, customer, or user
			 whose information is sought by name, address, telephone or instrument number,
			 subscriber number or identifier, including any temporarily assigned network
			 address, credit card or bank account number, or any other information that
			 uniquely identifies the particular subscriber, customer, or
			 user..
		
